Exhibit 10.1

 

EXECUTION COPY

 

$450,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of November 2, 2005

 

among

 

THE STANLEY WORKS,

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

 

and

 

CITIBANK, N.A.,

as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger and Book Runner

 

UBS SECURITIES LLC and

WILLIAM STREET CREDIT CORPORATION,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01. Certain Defined Terms.

   1

SECTION 1.02. Computation of Time Periods; Terms Generally.

   12

SECTION 1.03. Accounting Terms.

   12

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

   13

SECTION 2.01. The Commitment.

   13

SECTION 2.02. Making the Committed Advances.

   13

SECTION 2.03. Fees.

   16

SECTION 2.04. Continuation and Conversion.

   16

SECTION 2.05. Interest on Advances.

   17

SECTION 2.06. Additional Interest on Eurodollar Rate Advances.

   18

SECTION 2.07. Repayment and Prepayment of Advances.

   18

SECTION 2.08. Increased Costs.

   19

SECTION 2.09. Payments and Computations.

   20

SECTION 2.10. Taxes.

   22

SECTION 2.11. Promissory Notes.

   23

SECTION 2.12. Use of Proceeds of Advances.

   23

SECTION 2.13. Uncommitted Advances.

   23

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

   26

SECTION 3.01. Condition Precedent to Effectiveness of Sections 2.01 and 2.13.

   26

SECTION 3.02. Conditions Precedent to Each Advance.

   27

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   27

SECTION 4.01. Representations and Warranties of the Borrower.

   27

ARTICLE V COVENANTS OF THE BORROWER

   29

SECTION 5.01. Affirmative Covenants.

   29

SECTION 5.02. Negative Covenants.

   32

ARTICLE VI EVENTS OF DEFAULT

   34

SECTION 6.01. Events of Default.

   34

ARTICLE VII THE ADMINISTRATIVE AGENT

   36

SECTION 7.01. Authorization and Action.

   36

SECTION 7.02. Administrative Agent’s Reliance, Etc.

   36

SECTION 7.03. Citibank and Affiliates.

   37

SECTION 7.04. Lender Credit Decision.

   37

SECTION 7.05. Indemnification.

   37

SECTION 7.06. Successor Administrative Agent.

   38

ARTICLE VIII MISCELLANEOUS

   38

SECTION 8.01. Amendments, Etc.

   38

SECTION 8.02. Notices, etc.

   39

SECTION 8.03. No Waiver; Remedies.

   40

SECTION 8.04. Costs and Expenses; Breakage Indemnification.

   40

SECTION 8.05. Sharing of Payments, Etc.

   41

SECTION 8.06. Binding Effect.

   42

SECTION 8.07. Assignments and Participations.

   42

SECTION 8.08. Limitation on Assignments and Participations.

   44

SECTION 8.09. Withholding.

   45

 

(i)



--------------------------------------------------------------------------------

SECTION 8.10. Mitigation.

   45

SECTION 8.11. Governing Law; Waiver of Jury Trial.

   45

SECTION 8.12. Execution in Counterparts.

   45

SECTION 8.13. Submission to Jurisdiction.

   46

SECTION 8.14. USA PATRIOT Act.

   46

 

SCHEDULE I

   ADDRESSES, APPLICABLE LENDING OFFICES AND COMMITMENTS

EXHIBIT A-1

  

FORM OF RATE REQUEST

EXHIBIT A-2

  

FORM OF NOTICE OF BORROWING

EXHIBIT B

  

FORM OF NOTICE OF CONVERSION OR CONTINUATION

EXHIBIT C

  

FORM OF QUOTE REQUEST

EXHIBIT D

  

FORM OF QUOTE

EXHIBIT E

  

FORM OF ACCEPTANCE

EXHIBIT F

  

FORM OF OPINION OF COUNSEL TO THE BORROWER

EXHIBIT G

  

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT H-1

  

FORM OF COMMITTED NOTE

EXHIBIT H-2

  

FORM OF UNCOMMITTED NOTE

 

(ii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement (as amended, supplemented or otherwise modified from time
to time, the “Agreement”) is made as of this 2nd day of November, 2005 between
THE STANLEY WORKS, a Connecticut corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Administrative Agent”) for the Lenders (as
hereinafter defined).

 

The Borrower has requested the Lenders to make advances to the Borrower in an
aggregate principal amount at any one time outstanding up to but not exceeding
$450,000,000 for the general corporate purposes of the Borrower, and the Lenders
are prepared to make such advances on and subject to the terms and conditions of
this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Borrower’s
outstanding common stock.

 

“Advance” means a Committed Advance or an Uncommitted Advance.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank with its office at 2 Penns
Way, Suite 200, New Castle, Delaware 19720, Attention: Bank Loans Syndication.

 

“Applicable Eurodollar Margin” means, on any date for each Eurodollar Rate
Advance, (i) 0.1500% if on such date the Borrower’s outstanding Long-Term
Indebtedness is rated A+ or higher by Standard & Poor’s or A1 or higher by
Moody’s, (ii) 0.1900% if on such date clause (i) is inapplicable and the
Borrower’s outstanding Long-Term Indebtedness is rated A or higher by Standard &
Poor’s or A2 or higher by Moody’s, (iii) 0.2800% if on such date clauses (i) and
(ii) are inapplicable and the Borrower’s outstanding Long-Term Indebtedness is
rated A- or higher by Standard & Poor’s or A3 or higher by Moody’s, (iv) 0.400%
if on such date clauses (i), (ii) and (iii) are inapplicable and the Borrower’s
outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor’s
or Baa1 or higher by Moody’s, (v) 0.600% if on such date clauses (i), (ii),
(iii) and (iv) are inapplicable (including if such Long-Term Indebtedness is no



--------------------------------------------------------------------------------

longer rated by either agency); provided that if the respective levels of the
Borrower’s outstanding Long-Term Indebtedness credit ratings differ, the
“Applicable Eurodollar Margin” will be determined based on the level one above
that level applicable to the lower of said credit ratings.

 

“Applicable Facility Fee Rate” means, on any date, a rate per annum equal to
(i) 0.0500% if on such date the Borrower’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s or A1 or higher by Moody’s, (ii) 0.0600%
if on such date clause (i) is inapplicable and the Borrower’s outstanding
Long-Term Indebtedness is rated A or higher by Standard & Poor’s or A2 or higher
by Moody’s, (iii) 0.0700% if on such date clauses (i) and (ii) are inapplicable
and the Borrower’s outstanding Long-Term Indebtedness is rated A- or higher by
Standard & Poor’s or A3 or higher by Moody’s, (iv) 0.10% if on such date clauses
(i), (ii) and (iii) are inapplicable and the Borrower’s outstanding Long-Term
Indebtedness is rated BBB+ or higher by Standard & Poor’s or Baa1 or higher by
Moody’s, and (v) 0.15% if on such date clauses (i), (ii), (iii) and (iv) are
inapplicable (including if such Long-Term Indebtedness is no longer rated by
either agency); provided that if the respective levels of the Borrower’s
outstanding Long-Term Indebtedness credit ratings differ, the “Applicable
Facility Fee Rate” will be determined based on the level one above that level
applicable to the lower of said credit ratings.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of an Uncommitted Advance, the office of such Lender notified by such
Lender to the Administrative Agent and the Borrower as its Applicable Lending
Office with respect to such Uncommitted Advance.

 

“Applicable Utilization Fee Rate” means, for each day on which the Utilization
Ratio exceeds 0.50, a rate per annum equal to (i) 0.1000% if on such date the
Borrower’s outstanding Long-Term Indebtedness is rated A- or higher by
Standard & Poor’s or A3 or higher by Moody’s, and (ii) 0.1250% if on such date
clause (i) is inapplicable (including if such Long-Term Indebtedness is no
longer rated by either agency); provided that if the respective levels of the
Borrower’s outstanding Long-Term Indebtedness credit ratings differ, the
“Applicable Utilization Fee Rate” will be determined based on the level one
above that level applicable to the lower of said credit ratings.

 

“Assignment and Acceptance” means an assignment and acceptance accepted by the
Administrative Agent in substantially the form of Exhibit G hereto.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;

 

(b) 1/2 of one percent per annum above the Federal Funds Rate.

 

CREDIT AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

“Base Rate Advance” means a Committed Advance that bears interest as provided in
Section 2.05(a).

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Borrowing” means a Committed Borrowing or an Uncommitted Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings in Dollars are carried on in
the London interbank market.

 

“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Borrower
and its Subsidiaries.

 

“Capital Markets Transaction” means any Debt Issuance or Equity Issuance by the
Borrower or any of its Subsidiaries.

 

“Change of Control” means, with respect to the Borrower, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Borrower or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Borrower.

 

“Citibank” has the meaning specified in the first paragraph of this Agreement.

 

“Commitment” means, with respect to any Lender, the amount specified opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.01(b). The aggregate amount of the Commitments on
the date hereof is $450,000,000.

 

“Committed Advance” means an advance by a Lender to the Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Advance, each of which shall be a “Type” of Committed Advance.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

 

“Committed Note” has the meaning provided in Section 2.11.

 

“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets properly appearing on a consolidated balance sheet of the Borrower
and its Subsidiaries after deducting goodwill, trademarks, patents, other like
intangibles and the minority interests of others in Subsidiaries.

 

CREDIT AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Director” means any member of the Board of Directors of the Borrower
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Borrower immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Borrower.

 

“Debt Issuance” means the issuance, incurrence, creation or assumption by the
Borrower or any of its Subsidiaries of Indebtedness for or in respect of
borrowed money (excluding any such Indebtedness of any Subsidiary to the
Borrower or any other Subsidiary or of the Borrower to any Subsidiary),
including without limitation such obligations evidenced by bonds, debentures,
notes or other similar instruments and any such obligations which may contain an
equity component.

 

“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or the accession agreement pursuant
to which it became a Lender, or such other office of such Lender as such Lender
may from time to time specify in writing to the Borrower and the Administrative
Agent.

 

CREDIT AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

“EBITDA” means, for any period, the sum (without duplication) for the Borrower
and its Consolidated Subsidiaries on a consolidated basis of the following:
(a) net income for such period plus (b) to the extent deducted in determining
net income for such period, the sum of (i) depreciation and amortization for
such period, (ii) Interest Expense for such period and (iii) taxes for such
period.

 

“Effective Date” has the meaning provided in Section 3.01.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries to any Person (other than the Borrower or any of its Subsidiaries),
of (x) any of its capital stock, (y) any warrants or options exercisable in
respect of its capital stock (other than any warrants, options, capital stock,
restricted share units or other similar instruments issued to directors,
officers or employees of the Borrower or any of its Subsidiaries in the ordinary
course of business) or (z) any other security or instrument representing an
equity interest (or the right to obtain any equity interest) in the Borrower or
any of its Subsidiaries or (b) the receipt by the Borrower or any of its
Subsidiaries of any capital contribution from any Person other than the Borrower
or any of its Subsidiaries (whether or not evidenced by any equity security
issued by the recipient of such contribution).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.

 

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.

 

“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”

 

“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.

 

“ESOP” means Stanley Account Value Plan or any successor plan.

 

“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or the accession agreement
pursuant to which it became a

 

CREDIT AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

Lender (or, if no such office of such Lender is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Committed Borrowing, an interest rate per
annum equal to the offered rate for deposits in Dollars as quoted on Telerate
page 3750 (or on any successor or substitute page) at 11:00 A.M. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to the Reference Bank’s Eurodollar Rate Advance comprising
part of such Committed Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period.

 

“Eurodollar Rate Advance” means a Committed Advance that bears interest as
provided in Section 2.05(b).

 

“Eurodollar Rate Reserve Percentage” for any Lender for any Eurodollar Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.

 

“Events of Default” has the meaning provided in Section 6.01.

 

“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fixed Rate” has the meaning provided in Section 2.13(c)(ii)(C).

 

CREDIT AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

“Fixed Rate Advance” means an Advance which bears interest as provided in
Section 2.05(d).

 

“Fixed Rate Auction” means a solicitation of Quotes setting forth Fixed Rates
pursuant to Section 2.13.

 

“Floating Rate” means, for any Interest Period for a Floating Rate Advance, an
interest rate per annum equal to the Base Rate in effect from time to time minus
the Floating Rate Margin for such Advance and Interest Period.

 

“Floating Rate Advance” means an Advance which bears interest as provided in
Section 2.05(c).

 

“Floating Rate Auction” means a solicitation of Quotes setting forth Floating
Rate Margins based on the Base Rate pursuant to Section 2.13.

 

“Floating Rate Margin” has the meaning provided in Section 2.13(c)(ii)(B).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.

 

“Initial Lenders” has the meaning specified in the first paragraph of this
Agreement.

 

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Borrower and its Consolidated Subsidiaries on
a consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations

 

CREDIT AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------

and any capitalized interest, minus (i) interest income of the Borrower and its
Consolidated Subsidiaries on a consolidated basis reported in respect of such
period and (ii) interest on deferred compensation reported in respect of such
period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Committed Borrowing, each Floating Rate Advance comprising part of the same
Uncommitted Borrowing and each Fixed Rate Advance comprising part of the same
Uncommitted Borrowing, the period commencing on the date of such Advance or the
date of the continuation of such Eurodollar Rate Advance or the date of the
conversion of any Base Rate Advance into such Eurodollar Rate Advance and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be (a) in the
case of a Eurodollar Rate Advance, one, two, three or six months, (b) in the
case of a Fixed Rate Advance, from 14 to 180 days, and (c) in the case of a
Floating Rate Advance, from 30 to 180 days, in each case as the Borrower may
select in the Notice of Borrowing, Quote Request or Notice of Conversion or
Continuation for such Advance, as the case may be; provided that:

 

(i) the Borrower may not select any Interest Period which ends after the
Termination Date;

 

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if, in the
case of any Interest Period with respect to any Eurodollar Rate Advance, such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iv) below, end on the last Business Day of a calendar month;

 

(iv) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

 

(v) if, upon the expiration of any Interest Period with respect to a Committed
Borrowing consisting of Eurodollar Rate Advances, the Borrower has failed to
elect a new Interest Period to be applicable to such Advances as provided above,
the Borrower shall be deemed to have elected to convert such Advances into a
Base Rate Advance effective as of the expiration date of such current Interest
Period; and

 

(vi) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Committed Borrowing or for Fixed Rate Advances or
Floating Rate Advances comprising part of the same Uncommitted Borrowing shall
be of the same duration.

 

CREDIT AGREEMENT

 

- 8 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement or similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.

 

“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Borrower.

 

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means the aggregate amount of all cash received by the
Borrower or any of its Subsidiaries in respect of a Capital Markets Transaction
net of reasonable commissions, fees and expenses incurred by the Borrower in
connection therewith.

 

“Note” means a Committed Note or an Uncommitted Note.

 

“Notice of Borrowing” has the meaning provided in Section 2.02(b).

 

“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b) .

 

“Other Taxes” has the meaning provided in Section 2.10(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

 

CREDIT AGREEMENT

 

- 9 -



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:

 

(i) were the responsibility of the Borrower or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

 

(ii) are currently the responsibility of the Borrower or a member of its ERISA
Controlled Group, or

 

(iii) hereafter become the responsibility of the Borrower or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

 

“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Borrower or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Tangible Assets
or which the Board of Directors of the Borrower determines is not material to
the operation of the business of the Borrower and its Subsidiaries taken as a
whole.

 

“Principal Subsidiary” means any Subsidiary of the Borrower which has net sales
which represent 15% or more of the consolidated net sales of the Borrower and
its Consolidated Subsidiaries taken as a whole.

 

“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.

 

“Quote” means an offer by any Lender to make an advance under Section 2.13.

 

“Quote Request” has the meaning provided in Section 2.13(b).

 

CREDIT AGREEMENT

 

- 10 -



--------------------------------------------------------------------------------

“Rate Notification” has the meaning provided in Section 2.02(a).

 

“Rate Request” has the meaning provided in Section 2.02(a).

 

“Reference Bank” means Citibank or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Borrower with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.

 

“Register” has the meaning provided in Section 8.07(d).

 

“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).

 

“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder.

 

“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services and any successor
or successors thereto.

 

“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.

 

“Taxes” has the meaning provided in Section 2.10(a).

 

“Termination Date” means the earlier of (a) November 1, 2006 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.01(b) or
Section 6.01.

 

“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Borrower, any member of the Borrower’s ERISA Controlled Group or
any ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an
amendment to an ERISA Plan as a termination under ERISA, or (iii) the
institution of proceedings by the PBGC under Section 4042 of ERISA to terminate
an ERISA Plan or to appoint a trustee to administer any ERISA Plan.

 

CREDIT AGREEMENT

 

- 11 -



--------------------------------------------------------------------------------

“Type” has the meaning provided in the definitions of Committed Advance and
Uncommitted Advance.

 

“Uncommitted Advance” means an advance by a Lender to the Borrower as part of an
Uncommitted Borrowing resulting from the auction bidding procedure described in
Section 2.13 and refers to a Floating Rate Advance or a Fixed Rate Advance, each
of which shall be a “Type” of Uncommitted Advance.

 

“Uncommitted Borrowing” means a borrowing consisting of simultaneous Uncommitted
Advances from each of the Lenders whose offer to make one or more Uncommitted
Advances as part of such borrowing has been accepted under the auction bidding
procedure described in Section 2.13.

 

“Uncommitted Note” has the meaning provided in Section 2.11.

 

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16) of ERISA, exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of assumptions
prescribed by the PBGC for the purpose of Section 4044 of ERISA).

 

“Utilization Ratio” means, at any time, the ratio of (i) the aggregate
outstanding principal amount of the Advances at such time to (ii) the aggregate
amount of the Commitments at such time.

 

SECTION 1.02. Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

CREDIT AGREEMENT

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Commitment. (a) The Committed Advances. Each Lender agrees, on
the terms and conditions hereinafter set forth, to make Committed Advances to
the Borrower from time to time on any Business Day during the period from the
date hereof until the Termination Date in an aggregate amount not to exceed at
any time outstanding (i) such Lender’s Commitment minus (ii) such Lender’s Pro
Rata Share of the aggregate principal amount of all Uncommitted Advances then
outstanding. Within the limits of each Lender’s Commitment, the Borrower may
borrow, repay, prepay (as provided in Section 2.07) and reborrow such amount or
any portion thereof. Each Committed Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate amount of the unused Commitments and shall consist of Committed
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Notwithstanding the foregoing restriction with
respect to the minimum amount of each Committed Borrowing, the Borrower may
borrow Committed Borrowings in an aggregate amount equal to the amount by which
the aggregate amount of a proposed Uncommitted Borrowing requested by the
Borrower exceeds the aggregate amount of Uncommitted Advances offered to be made
by the Lenders and accepted by the Borrower in respect of such Uncommitted
Borrowing, if such Uncommitted Borrowing is made on the same date as such
Committed Borrowing.

 

(b) Termination and Reduction. The Borrower shall have the right, upon at least
two Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce each Lender’s Pro Rata Share of the unused Commitments, provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Uncommitted
Advances then outstanding. Each partial reduction of the Commitments shall be in
the aggregate amount of at least $10,000,000 or a larger whole multiple of
$1,000,000.

 

SECTION 2.02. Making the Committed Advances. (a) Determination of Eurodollar
Rate. The Borrower may request the Reference Bank, no earlier than 9:00 A.M.
(New York City time) and no later than 11:00 A.M. (New York City time) on the
third Business Day before a proposed Eurodollar Rate Advance, to notify the
Borrower of the Eurodollar Rate that would be applicable to a Committed Advance
in the principal amount and with the Interest Period as described by the
Borrower in such request, which request shall be substantially in the form of
Exhibit A-1 hereto (a “Rate Request”). Upon such request, the Reference Bank
shall furnish such interest rate to the Borrower no later than noon (New York
City time) on the second Business Day before the proposed Eurodollar Rate
Advance by delivering to the Borrower a copy of the related Rate Request setting
forth such rate and executed by an authorized officer of the Reference Bank in
the space provided therefor (a “Rate Notification”). The Borrower shall be
entitled to rely on any such notification and such rate shall be conclusive and
binding on the Lenders absent manifest error.

 

CREDIT AGREEMENT

 

- 13 -



--------------------------------------------------------------------------------

(b) Notice of Borrowing. Each Committed Borrowing shall be made on notice by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier, given not later than 11:00 A.M. (New York City
time) on the date of the proposed Committed Borrowing if such Committed
Borrowing is to be comprised of Base Rate Advances and no earlier than 9:00 A.M.
(New York City time) and no later than 4:00 P.M. (New York City time) on the
third Business Day prior to such date if such Committed Borrowing is to be
comprised of Eurodollar Rate Advances. Each such notice of a Committed Borrowing
(a “Notice of Borrowing”) shall be by telecopier, or by telephone confirmed
immediately in writing, in substantially the form of Exhibit A-2 hereto,
specifying therein the requested (i) date of such Committed Borrowing, (ii) Type
of Advances comprising such Committed Borrowing, (iii) aggregate amount of such
Committed Borrowing and (iv) in the case of a Committed Borrowing consisting of
Eurodollar Rate Advances, the initial Interest Period for each such Committed
Advance. Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Committed Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such Lender’s Pro Rata Share of the requested amount
of such Committed Borrowing. Promptly after the Administrative Agent’s receipt
of such funds (and in any event by the close of business New York City time on
the date of such Borrowing) and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make the funds so
received available to the Borrower by depositing the same in immediately
available funds into such account as the Borrower shall have specified in the
related Notice of Borrowing.

 

(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,

 

(i) if any Lender shall, at least one Business Day before the date of any
requested Eurodollar Advance or the date of any conversion to or continuation of
a Eurodollar Rate Advance, notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Administrative Agent shall forthwith
give notice thereof to the other Lenders and the Borrower, whereupon (A) such
Lender shall have no obligation to make Eurodollar Rate Advances, or to convert
Advances into Eurodollar Rate Advances, until such Lender notifies the Borrower
and the Administrative Agent that the circumstances causing such suspension no
longer exist and (B) the Borrower shall be deemed to have converted all
Eurodollar Rate Advances of such Lender then outstanding into Base Rate Advances
in accordance with Section 2.04 on and as of the date of the Administrative
Agent’s receipt of such notice, unless and to the extent such notice directs
that one or more Eurodollar Rate Advances shall be so converted on the last day
of the applicable Interest Period, provided that (w) before giving any such
notice, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for such suspension and conversion and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender, (x) any
request by the Borrower for

 

CREDIT AGREEMENT

 

- 14 -



--------------------------------------------------------------------------------

Eurodollar Rate Advances during a time when a Lender’s obligation to make, or
convert Advances into, Eurodollar Rate Advances shall be suspended hereunder
shall be deemed to be a request for, or for conversion into, Base Rate Advances
from such Lender, (y) all Advances that would otherwise be made by such Lender
as Eurodollar Rate Advances during any such suspension shall instead be made as
Base Rate Advances, and (z) in the event any Lender shall notify the
Administrative Agent and the Borrower of the occurrence of the circumstances
causing such suspension under this Section 2.02(c), all payments and prepayments
of principal that would otherwise have been applied to repay the Eurodollar Rate
Advances that would have been made by such Lender or the converted Eurodollar
Rate Advances shall instead be applied to repay the Base Rate Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Rate Advances;

 

(ii) if the Reference Bank cannot furnish the Eurodollar Rate for any Committed
Borrowing consisting of Eurodollar Rate Advances because of conditions existing
in the London interbank market, the right of the Borrower to select Eurodollar
Rate Advances shall be suspended until the Reference Bank shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; and

 

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurodollar Rate Advance, notify the Administrative Agent that
the Eurodollar Rate for any Interest Period will not adequately reflect the cost
to the Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Committed Advances into, Eurodollar
Rate Advances until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Committed Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Committed
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding anticipated profits), cost or expense reasonably
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Committed Advance to be made by such Lender
as part of such Committed Borrowing when such Advance, as a result of such
failure, is not made on such date, such indemnity to be paid promptly upon
receipt by the Borrower of a certificate of such Lender setting forth the
calculation of the amount of the indemnity claimed by such Lender.

 

(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Committed Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Committed Borrowing, the Administrative Agent may assume that such Lender
has made such portion

 

CREDIT AGREEMENT

 

- 15 -



--------------------------------------------------------------------------------

available to the Administrative Agent on the date of such Committed Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Committed Advances
comprising such Committed Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Committed Advance as part of such Committed Borrowing for purposes of this
Agreement.

 

(f) Failure to Make Advances. The failure of any Lender to make the Committed
Advance to be made by it as part of any Committed Borrowing shall not relieve
any other Lender of its obligation, if any, hereunder to make its Committed
Advance on the date of such Committed Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Committed Advance to
be made by such other Lender on the date of any Committed Borrowing.

 

SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Commitment (whether or not utilized and, after
the Termination Date, on the aggregate outstanding principal amount of the
Advances of such Lender, if any) from November 21, 2005 in the case of each
Lender and, in the case of each Person which becomes a Lender pursuant to
Section 8.07, from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender until the Termination Date at the
Applicable Facility Fee Rate, payable quarterly in arrears on the last day of
each March, June, September and December during the term hereof and on the
Termination Date. All computations of the facility fee shall be based on a year
of 360 days.

 

(b) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

 

(c) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
pro rata account of the Lenders a utilization fee on the outstanding principal
amount of the Advances, for each day on which the Utilization Ratio exceeds 0.50
and for each day after the Termination Date regardless of the Utilization Ratio,
at a rate per annum equal to the Applicable Utilization Fee Rate, payable on
each day on which a payment of interest is due under Section 2.05.

 

SECTION 2.04. Continuation and Conversion. (a) General. Subject to the other
provisions hereof, the Borrower shall have the option (i) to convert all or any
part of

 

CREDIT AGREEMENT

 

- 16 -



--------------------------------------------------------------------------------

an outstanding Committed Borrowing consisting of Base Rate Advances to a
Committed Borrowing consisting of Eurodollar Rate Advances, (ii) to convert all
or any part of an outstanding Committed Borrowing consisting of Eurodollar Rate
Advances to a Committed Borrowing consisting of Base Rate Advances, or (iii) to
continue all or any part of an outstanding Committed Borrowing consisting of
Eurodollar Rate Advances as a Committed Borrowing consisting of Eurodollar Rate
Advances for an additional Interest Period; provided that no Committed Borrowing
consisting of Eurodollar Rate Advances shall be so converted other than as
contemplated by Section 2.02(c) or continued, until the expiration of the
Interest Period applicable thereto.

 

(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Committed Borrowing hereunder, the Borrower shall deliver an
irrevocable notice thereof (a “Notice of Conversion or Continuation”) to the
Administrative Agent by telecopier or by telephone confirmed immediately in
writing, no later than (i) 11:00 A.M., (New York City time) on the proposed
conversion date in the case of a conversion to Base Rate Advances and (ii) no
earlier than 9:00 A.M. (New York City time) and no later than 4:00 P.M. (New
York City time) on the third Business Day in advance of the proposed conversion
or continuation date in the case of a conversion to, or a continuation of,
Eurodollar Rate Advances, substantially in the form of Exhibit B hereto. A
Notice of Conversion or Continuation shall specify (w) the requested conversion
or continuation date (which shall be a Business Day), (x) the amount and Type of
the Advances to be converted or continued, (y) whether a conversion or
continuation is requested, and (z) in the case of a conversion to, or a
continuation of, Eurodollar Rate Advances, the requested Interest Period. The
relevant Eurodollar Rate for such Interest Period in the case of a conversion
to, or a continuation of, Eurodollar Rate Advances shall be determined in the
manner provided in Section 2.02(a) as if such conversion or continuation is
instead new Eurodollar Rate Advances in such amount, on such date and for such
Interest Period. If the Borrower fails to give a Notice of Conversion or
Continuation with respect to an outstanding Committed Borrowing consisting of
Eurodollar Rate Advances as provided in clause (ii) above, the Borrower shall be
deemed to have converted such Eurodollar Rate Advances into Base Rate Advances
in accordance with this Section 2.04 if such Advances are outstanding after the
last day of the Interest Period with respect thereto.

 

SECTION 2.05. Interest on Advances. The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to the Borrower until such principal
amount shall be paid in full, at the following rates per annum:

 

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time, payable in arrears quarterly
on the last Business Day of each fiscal quarter during the period such Base Rate
Advance remains outstanding and on the date such Base Rate Advance shall be paid
in full;

 

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Eurodollar Margin for such Advance, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period;

 

CREDIT AGREEMENT

 

- 17 -



--------------------------------------------------------------------------------

(c) Floating Rate Advances. If such Advance is a Floating Rate Advance, a rate
per annum equal at all times during the Interest Period for such Advance to the
Floating Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day which occurs during such Interest Period every three months from the
first day of such Interest Period;

 

(d) Fixed Rate Advances. If such Advance is a Fixed Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the
Fixed Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day which
occurs during such Interest Period every three months from the first day of such
Interest Period; and

 

(e) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.

 

SECTION 2.06. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender outstanding during such period, from the later of the
date such reserves are required and the making of such Advance until the earlier
of the date such reserves are no longer required and such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period
applicable to such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the average Eurodollar Rate
Reserve Percentage of such Lender during such period, payable on each date on
which interest is payable on such Advance. Such Lender shall determine the
amount of such additional interest, if any, and promptly notify the Borrower
through the Administrative Agent of the amount thereof.

 

SECTION 2.07. Repayment and Prepayment of Advances. (a) Repayment and Optional
Prepayments. The Borrower shall repay to the Administrative

 

CREDIT AGREEMENT

 

- 18 -



--------------------------------------------------------------------------------

Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Committed Advances then outstanding and the
Borrower shall repay to the Administrative Agent for the account of the Lenders
to which Uncommitted Advances comprising part of the same Borrowing are owing
the aggregate principal amount of such Uncommitted Advances then outstanding on
the last day of the Interest Period with respect thereto. The Borrower shall
have no right to prepay any principal amount of any Advances other than as
provided in this Section 2.07. The Borrower may, upon notice no later than 11:00
A.M. (New York City time) on the second Business Day before the prepayment of
Eurodollar Rate Advances, and no later than 11:00 A.M. (New York City time) on
the day of the prepayment in the case of Base Rate Advances, in either case to
the Administrative Agent and stating the proposed date and principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Committed Advances comprising part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment shall be in the aggregate
principal amount of at least $10,000,000 or a larger whole multiple of
$1,000,000 and, in the case of a payment or prepayment of a Eurodollar Rate
Advance other than on the last day of the Interest Period for such Advance as
provided herein, shall have the consequences set forth in Section 8.04(b).

 

(b) Mandatory Prepayments. (i) The Borrower shall notify the Administrative
Agent immediately upon becoming aware of any Change of Control. Upon receipt of
such notice and for a period of 90 days thereafter, the Required Lenders shall
be entitled, by written notice to the Borrower received within such period, to
terminate the Commitments in whole and require the Borrower to prepay all
outstanding Advances within 5 Business Days of its receipt of such notice,
together with any accrued and unpaid interest thereon to the date of such
prepayment and any other amounts due hereunder. Notwithstanding any other
provision contained herein, a Change of Control shall not, in and of itself,
constitute a Default hereunder.

 

(ii) On the first Business Day after the occurrence of any Capital Markets
Transaction, the Borrower will prepay the Advances, and the Commitments shall
simultaneously, automatically be pro tanto reduced (pro rata among the Lenders),
in each case, in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Capital Markets Transaction.

 

(iii) Any prepayment made under this Section 2.07(b) of a Eurodollar Rate
Advance other than on the last day of the Interest Period for such Advance as
provided herein shall have the consequences set forth in Section 8.04(b).

 

SECTION 2.08. Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Advances, then the Borrower
shall from time to time, promptly upon demand by such Lender (with a copy of
such

 

CREDIT AGREEMENT

 

- 19 -



--------------------------------------------------------------------------------

demand to the Administrative Agent) accompanied by the certificate described in
the next sentence, pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law), any Lender
determines that the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender has been or would be
affected and that the amount of such capital is increased by or based upon the
existence of such Lender’s Advances or commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender received by the
Borrower within such time from the relevant change or introduction described
above as is reasonably required in order to determine the effect thereof (with a
copy of such demand to the Administrative Agent) accompanied by a certificate of
such Lender as to the amounts demanded, the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation, as the case may be, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s Advances or commitment to lend hereunder, such amounts to be
due and payable within two days of such Lender’s invoice therefor. A certificate
as to such amounts submitted to the Borrower and the Administrative Agent by
such Lender shall be conclusive and binding for all purposes, absent manifest
error.

 

SECTION 2.09. Payments and Computations. (a) Manner of Payment. The Borrower
shall make each payment hereunder and under the Notes without deduction for
setoff or counterclaim not later than 11:00 A.M. (New York City time) on the day
when due in Dollars to the Administrative Agent at the Administrative Agent’s
Account in same day funds. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or 8.04(b)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves. The making by
the Borrower of any payment to the Administrative Agent for the account of any
Lender as herein provided shall pro tanto discharge the relevant obligation of
the Borrower to such Lender.

 

CREDIT AGREEMENT

 

- 20 -



--------------------------------------------------------------------------------

(b) Setoff. If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement and the Notes held by such Lender, although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

(c) Interest. All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate or with respect to Uncommitted Advances and all
computations of interest pursuant to Section 2.06 shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Reference Bank of an interest rate for any Committed Advance hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, facility fee or
utilization fee, as the case may be; provided that if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Rate Information. The Reference Bank shall notify the Borrower and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate or Floating Rate Advance is outstanding and each day on which
a change in the Base Rate occurs, each in sufficient detail to enable the
Borrower to calculate interest payments hereunder with respect to Base Rate
Advances and Floating Rate Advances, and shall provide such information to any
Lender promptly upon its request. The Borrower will provide to the
Administrative Agent (i) promptly upon receipt thereof copies of the information
received by the

 

CREDIT AGREEMENT

 

- 21 -



--------------------------------------------------------------------------------

Borrower pursuant to the immediately preceding sentence or any Rate Notification
received pursuant to Section 2.02(a), (ii) promptly upon the making of any
interest payment with respect to a Base Rate Advance or a Floating Rate Advance
hereunder a schedule based on such information setting forth the Base Rate for
each day in the period in which such Advance was outstanding, and (iii) promptly
upon obtaining knowledge thereof, notice of any change in the rating assigned by
Standard & Poor’s or Moody’s to the Borrower’s Long-Term Indebtedness and the
date of such change, provided that the Borrower’s failure to provide any of the
foregoing information shall be deemed not to be a Default or Event of Default
hereunder.

 

SECTION 2.10. Taxes. (a) General. Any and all payments by the Borrower hereunder
or under the Notes shall be made in accordance with Section 2.09, free and clear
of and without deduction for any and all taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, not in effect
or not imposed on the date of this Agreement; excluding, in the case of each
Lender and the Administrative Agent, taxes imposed on its income, and franchise
taxes imposed on it by the jurisdiction under the laws of which such Lender or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

 

(b) Other Taxes. In addition, the Borrower agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.

 

(c) Tax Indemnity. The Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

 

(d) Receipt. Within 30 days after the date of any payment of Taxes, the Borrower
will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

 

(e) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.10 shall survive the payment in full of principal and interest
hereunder.

 

CREDIT AGREEMENT

 

- 22 -



--------------------------------------------------------------------------------

SECTION 2.11. Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit H-1 (a “Committed Note”) in the
case of the Committed Advances and substantially in the form of Exhibit H-2 (an
“Uncommitted Note”), in the case of the Uncommitted Advances. Thereafter, such
Advances evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 8.07) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.12. Use of Proceeds of Advances. The Borrower will use the proceeds of
the Advances for general corporate purposes, including, without limitation, for
the acquisition of Margin Stock.

 

SECTION 2.13. Uncommitted Advances. (a) The Uncommitted Advances Option. In
addition to Committed Advances pursuant to Section 2.01, the Borrower may, as
set forth in this Section 2.13, request the Lenders to make offers to make
Uncommitted Advances to the Borrower. Each Lender may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.13; provided that, following the making of each Uncommitted Borrowing,
the aggregate amount of the Advances then outstanding shall not exceed the
aggregate amount of the Commitments of the Lenders. The Uncommitted Advances may
be Floating Rate Advances or Fixed Rate Advances.

 

(b) Quote Request. When the Borrower wishes to request offers to make
Uncommitted Advances as part of an Uncommitted Borrowing, it shall transmit to
the Administrative Agent, by telecopier, a quote request substantially in the
form of Exhibit C hereto (a “Quote Request”) so as to be received no earlier
than 9:00 A.M. (New York City time) and (x) no later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of Borrowing proposed
therein, in the case of a Fixed Rate Auction, or (y) no later than 11:00 A.M.
(New York City time) on the Business Day immediately preceding the proposed date
of Borrowing proposed therein, in the case of a Floating Rate Auction,
specifying:

 

(i) the proposed date of Borrowing, which shall be a Business Day;

 

(ii) the proposed aggregate amount of such Borrowing, which shall be $10,000,000
or a larger whole multiple of $1,000,000; and

 

(iii) the duration of the proposed Interest Period applicable thereto subject to
the provisions of the definition of Interest Period.

 

The Administrative Agent shall in turn promptly notify each Lender of each
request for an Uncommitted Borrowing received by it from the Borrower by sending
such Lender a copy of the related Quote Request. The Borrower may request offers
to make Uncommitted Advances for more than one Interest Period in a single Quote
Request. No Quote Request shall be given within five Business Days of any other
Quote Request.

 

CREDIT AGREEMENT

 

- 23 -



--------------------------------------------------------------------------------

(c) Submission and Contents of Quotes. (i) Each Lender may but shall not be
required to submit a Quote containing an offer or offers to make an Uncommitted
Advance as part of a proposed Uncommitted Borrowing in response to any Quote
Request. Each Quote must comply with the requirements of this Section 2.13(c)
and must be submitted to the Administrative Agent (which shall give prompt
notice thereof to the Borrower) in writing (including by telecopy) no later than
(A) 12:00 P.M. (New York City time) on the third Business Day prior to the
proposed date of borrowing in the case of a Fixed Rate Auction or (B) 12:00 P.M.
(New York City time) on the Business Day immediately preceding the proposed date
of borrowing, in the case of a Floating Rate Auction; provided that if the
Administrative Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Borrower of such offer at
least 30 minutes before the time and on the date on which notice of such
election is to be given to the Administrative Agent by the other Lenders. If any
Lender shall elect not to make such an offer, such Lender shall so notify the
Administrative Agent, before 12:00 P.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Uncommitted Advance as part of such Uncommitted Borrowing; provided that the
failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Uncommitted Advance as part of such proposed Uncommitted
Borrowing. Any Quote so made shall be irrevocable except with the written
consent of the Borrower.

 

(ii) A Quote may set forth each separate offer by a Lender with respect to each
Interest Period specified in the related Quote Request. Each Quote shall be in
substantially the form of Exhibit D hereto, and shall in any case specify:

 

(A) the principal amount of the Uncommitted Advance for each such offer, which
principal amount (1) may be greater than or less than the Commitment of such
Lender, (2) must be a whole multiple of $1,000,000, (3) may not exceed (but may
be less than) the proposed principal amount of the proposed Uncommitted
Borrowing set forth in the related Quote Request, and (4) may be subject to an
aggregate limitation as to the principal amount of Uncommitted Advances for
which offers being made by such Lender may be accepted;

 

(B) in the case of a Floating Rate Auction, the margin below the Base Rate (the
“Floating Rate Margin”) offered for each such Uncommitted Advance expressed as a
percentage (specified to the nearest 1/1,000th of 1%) to be subtracted from such
Base Rate; and

 

(C) in the case of a Fixed Rate Auction, the rate of interest per annum
(specified to the nearest 1/1,000th of 1%) (the “Fixed Rate”) offered for each
such Uncommitted Advance.

 

(iii) Any Quote shall be disregarded if it:

 

(A) is not substantially in conformity with the format described in the relevant
Quote Request or does not specify all of the information required by
Section 2.13(c)(ii);

 

CREDIT AGREEMENT

 

- 24 -



--------------------------------------------------------------------------------

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Quote Request; or

 

(D) is received by the Administrative Agent after the time set forth in
Section 2.13(c)(i).

 

(d) Acceptance and Notice by Borrower. Not later than (i) 1:00 P.M. (New York
City time) on the third Business Day prior to the proposed date of borrowing, in
the case of a Fixed Rate Auction or (ii) 1:00 P.M. (New York City time) on the
Business Day immediately preceding the proposed date of borrowing, in the case
of a Floating Rate Auction, the Borrower shall notify the Administrative Agent
(which shall give prompt notice thereof to the Lenders) of its acceptance or
nonacceptance of the offers so notified to it pursuant to Section 2.13(c)
substantially in the form of Exhibit E hereto; provided that if the Borrower
shall fail to so notify the Administrative Agent by the times set forth above,
the Borrower shall be deemed to have notified the Administrative Agent of its
nonacceptance of each such offer. In the case of acceptance, each such notice
shall specify the aggregate principal amount of offers that are accepted. The
Borrower may accept any such offer in whole or in part; provided that:

 

(i) the aggregate principal amount of each Uncommitted Borrowing may not exceed
the applicable amount set forth in the related Quote Request;

 

(ii) the principal amount of each Uncommitted Borrowing must be $10,000,000 or a
larger whole multiple of $1,000,000;

 

(iii) acceptance of offers from the Lenders may only be made on the basis of
ascending Floating Rate Margins or Fixed Rates, as the case may be; and

 

(iv) the Borrower may not accept any offer that is described in
Section 2.13(c)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

 

(e) Allocation. If offers are made by more than one Lender with the same
Floating Rate Margins or Fixed Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted, the principal amount of Uncommitted Advances in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (in such multiples, not less than $1,000,000, as
it may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the allocations of
Uncommitted Advances shall be binding and conclusive in the absence of manifest
error. The Administrative Agent shall promptly notify the Borrower and the
Lenders of any allocation pursuant to this Section 2.13(e).

 

CREDIT AGREEMENT

 

- 25 -



--------------------------------------------------------------------------------

(f) Funding. In the case of an Uncommitted Borrowing as to which the Borrower
has accepted the offer of one or more Lenders to make an Uncommitted Advance
under clause (d) above, before 12:00 noon (New York City time) on the date of
such Uncommitted Borrowing, each such Lender shall make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s portion of such
Uncommitted Borrowing. Upon fulfillment of the applicable conditions set forth
in Article III and after receipt by the Administrative Agent of such funds, the
Administrative Agent will promptly (and in any event by the close of business
New York City time on the date of such Borrowing) make such funds available to
the Borrower by depositing the same in immediately available funds into such
account as the Borrower shall have specified in the related notice of acceptance
(in substantially the form of Exhibit E hereto). Promptly after each Uncommitted
Borrowing the Administrative Agent will notify each Lender of the amount of the
Uncommitted Borrowing, the aggregate principal amount of the Uncommitted
Advances then outstanding and the dates upon which such Uncommitted Advances
commenced and will mature.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Condition Precedent to Effectiveness of Sections 2.01 and 2.13.
Sections 2.01 and 2.13 of this Agreement shall become effective as of 12:01 a.m.
on the date (the “Effective Date”), which shall be on or before November 2,
2005, as of which the Administrative Agent shall confirm to the Borrower that it
has received the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

 

(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of the Borrower (or equivalent documents) authorizing and approving
this Agreement, authorizing Borrowings hereunder in an aggregate principal
amount up to but not exceeding $450,000,000 at any one time outstanding, and
certified copies of all documents evidencing all necessary corporate action and
all other necessary action (corporate, partnership or otherwise) and
governmental approvals, if any, with respect to this Agreement;

 

(c) Secretary’s or Assistant Secretary’s Certificate. A certificate of the
Secretary or an Assistant Secretary of the Borrower, dated the Effective Date,
certifying the names and true signatures of the officers of the Borrower
authorized to execute and deliver this Agreement, the Notes, and the other
documents to be delivered hereunder;

 

CREDIT AGREEMENT

 

- 26 -



--------------------------------------------------------------------------------

(d) Legal Opinion. An opinion of counsel to the Borrower, dated the Effective
Date, substantially in the form of Exhibit F hereto;

 

(e) Closing Certificate. A certificate of a senior financial officer of the
Borrower, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default has occurred and is continuing on such date; and

 

(f) Fees and Expenses. Evidence satisfactory to the Administrative Agent that
the Borrower shall have paid to the Administrative Agent for account of the
Lenders such up-front fees in connection with the execution of this Agreement as
the Borrower and the Administrative Agent shall have agreed upon.

 

SECTION 3.02. Conditions Precedent to Each Advance. The obligation of each
Lender to make each Advance (including the initial Advance) as part of a
Borrowing shall be subject to the further conditions precedent that (i) on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or the notice of acceptance under
Section 2.13(d), as the case may be, and the acceptance by the Borrower of the
proceeds of such Advance shall constitute a representation and warranty by the
Borrower that on the date of such Advance the following statements shall be
true): (x) the representations and warranties contained in Section 4.01 (other
than the Excluded Representation) are correct in all material respects on and as
of the date of such Borrowing, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, and (y) no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that would
constitute an Event of Default, or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both; and (ii) in the
case of a requested Borrowing the proceeds of which are to be used to buy or
carry any Margin Stock, the Borrower shall deliver to the Administrative Agent a
certificate of the senior financial officer of the Borrower accompanying the
relevant Notice of Borrowing setting forth in reasonable detail the basis upon
which the Borrower has made the representation set forth in the third sentence
of Section 4.01(l) on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, together with (if so requested by the Administrative Agent) a duly
completed Form U-1 and Form G-3 satisfactory to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Corporate Existence. The Borrower is a corporation duly organized and
validly existing under the laws of the State of Connecticut.

 

CREDIT AGREEMENT

 

- 27 -



--------------------------------------------------------------------------------

(b) Corporate Authorization, Etc. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s charter or bylaws or (ii) any law or contractual
restriction binding on or affecting the Borrower or any of its Subsidiaries.

 

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes.

 

(d) Enforceability. This Agreement is and upon issuance and delivery thereof in
accordance with this Agreement each Note will be the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms.

 

(e) Financial Information. The consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of January 1, 2005 and the related statements
of income and retained earnings of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to the Lenders, fairly present in all material respects the financial condition
of the Borrower and its Consolidated Subsidiaries as of such date and the
results of the operations of the Borrower and its Consolidated Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied.

 

(f) No Litigation. Except as disclosed or otherwise reflected in the Borrower’s
Annual Report on Form 10-K for the year ended January 1, 2005, as updated by the
Borrower’s Form 10-Q for the period ending July 2, 2005, there is no pending or
(to the best of the Borrower’s knowledge) threatened action or proceeding
against the Borrower or any of its Subsidiaries or relating to any of their
respective properties before any court, governmental agency or arbitrator, which
could reasonably be expected to have a Material Adverse Effect or which purports
to affect the legality, validity or enforceability of this Agreement or any
Note.

 

(g) No Material Adverse Effect. Since January 1, 2005, there has been no event,
act or condition which has had a Material Adverse Effect.

 

(h) Environmental Matters. Except as disclosed or otherwise reflected in the
Borrower’s Annual Report on Form 10-K for the year ended January 1, 2005, as
updated by the Borrower’s Form 10-Q for the period ending July 2, 2005, neither
the Borrower nor any of its Subsidiaries has received notice or otherwise
obtained knowledge of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect arising in connection with (i) any non-

 

CREDIT AGREEMENT

 

- 28 -



--------------------------------------------------------------------------------

compliance with or violation of the requirements of any applicable federal,
state or local environmental health or safety statutes or regulations, or
(ii) the release or threatened release of any toxic or hazardous waste,
substance or constituent into the environment.

 

(i) Investment Company. The Borrower is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(j) Disclosure. The information furnished in writing by or on behalf of the
Borrower to the Lenders in connection with the negotiation, execution and
delivery of this Agreement does not contain any material misstatements of fact
or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.

 

(k) No Defaults. The Borrower (i) is not in default under or with respect to
this Agreement or any Note, and (ii) is not in default under or with respect to
any other agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect which could reasonably
be expected to result in a Material Adverse Effect.

 

(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by the
Borrower only in accordance with the provisions of Section 2.12. The Borrower is
not engaged in the business of extending credit for the purpose of buying or
carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

 

(a) Financial Information. The Borrower will furnish to the Lenders:

 

(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such quarterly period and the related consolidated and
consolidating statements of income, retained earnings and cash flows for such
quarterly period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, in each case setting forth comparative
figures for the related periods in the prior fiscal year.

 

CREDIT AGREEMENT

 

- 29 -



--------------------------------------------------------------------------------

(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income, retained earnings and cash flows for such
fiscal year, setting forth comparative figures for the preceding fiscal year and
reported on without qualification by independent certified public accountants of
recognized national standing, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Borrower, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

 

(iii) Officer’s Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of the senior
financial officer of the Borrower which certifies (x) that such financial
statements fairly present the financial condition and the results of operations
of the Borrower and its Consolidated Subsidiaries on the dates and for the
periods indicated, and (y) that such officer has reviewed the terms of this
Agreement and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower and
its Consolidated Subsidiaries during the accounting period covered by such
financial statements, and that as a result of such review such officer has
concluded that no Default or Event of Default has occurred during the period
commencing at the beginning of the accounting period covered by the financial
statements accompanied by such certificate and ending on the date of such
certificate or, if any Default or Event of Default has occurred, specifying the
nature and extent thereof and, if continuing, the action the Borrower proposes
to take in respect thereof. Such certificate shall set forth the calculations
required to establish whether the Borrower was in compliance with the provisions
of Section 5.01(f) for the twelve-month period ending as at the end of the
accounting period covered by the financial statements accompanied by such
certificate.

 

(iv) Notice of Default or Litigation. Promptly after the Borrower obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against the Borrower or other event, act or condition which could reasonably be
expected to result in a Material Adverse Effect.

 

(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Borrower shall file with the Securities and Exchange
Commission or any governmental agencies substituted therefor or which the
Borrower shall send to its stockholders.

 

CREDIT AGREEMENT

 

- 30 -



--------------------------------------------------------------------------------

(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

Reports and financial statements required to be delivered by the Borrower
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyworks.com , or when such reports, or reports containing such
financial statements are posted on the website of the Securities and Exchange
Commission at www.sec.gov; provided that it shall deliver such paper copies of
the reports and financial statements referred to in Clauses (i), (ii) and (v) of
this Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.

 

(b) Compliance with Law. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such noncompliance or in the foreseeable future.

 

(c) Payment of Taxes. The Borrower shall pay or cause to be paid, and shall
cause each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Borrower or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.

 

(d) Preservation of Corporate Existence. The Borrower shall, and shall cause
each of its Subsidiaries to, do all things necessary to preserve, renew and keep
in full force and effect its corporate existence and the licenses, permits,
rights and franchises necessary to the proper conduct of its business, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries will engage in
any business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Borrower and its Subsidiaries on the date of this
Agreement.

 

(e) Maintenance of Books and Records. The Borrower will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Borrower and of any of its Subsidiaries, to
examine their books of account and records and take notes and make transcripts
therefrom, and to discuss their affairs, finances and accounts with, and be
advised as to the same by, their officers upon reasonable prior notice at such
reasonable times and intervals as may be requested (subject to the standard
policies of the Borrower and its Subsidiaries as to access, safety and, without
prejudice to the reasonable requirements of lending institutions and their
regulatory supervisors, confidentiality).

 

CREDIT AGREEMENT

 

- 31 -



--------------------------------------------------------------------------------

(f) Interest Coverage Ratio. The Borrower shall maintain, for each period of
four consecutive fiscal quarters of the Borrower, an Interest Coverage Ratio of
not less than 5.00 to 1.00.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

 

(a) No Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Borrower secures the Advances made hereunder equally and ratably
with such Lien), other than:

 

(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;

 

(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;

 

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Borrower or any of its Subsidiaries;

 

(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Borrower;

 

(vii) Liens securing Indebtedness owed by a Subsidiary of the Borrower to the
Borrower or another Subsidiary of the Borrower;

 

CREDIT AGREEMENT

 

- 32 -



--------------------------------------------------------------------------------

(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;

 

(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;

 

(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;

 

(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate does not exceed 10% of Consolidated Net Tangible Assets at any time
outstanding; and

 

(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.

 

(b) Merger, Etc. The Borrower shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that any
wholly-owned Subsidiary of the Borrower may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Borrower or any other
wholly-owned Subsidiary of the Borrower and the Borrower or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Borrower, the Borrower, or in the case of any
other transaction, a Subsidiary of the Borrower, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.

 

(c) Sale-Leasebacks. The Borrower shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired (except for
property the aggregate value of which at the time such lease is entered into is
less than 10% of Consolidated Net Tangible Assets), (i) which the Borrower or
such Subsidiary has sold or transferred or is to sell or transfer to any other
Person, or (ii) which the Borrower or such Subsidiary intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by the Borrower or such Subsidiary to any other Person in
connection with such lease.

 

CREDIT AGREEMENT

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or the Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section 2.03) or any other amount
payable by it hereunder or under any Note and five (5) days shall have elapsed
from the date such interest, fees or other amounts were due; or with respect to
the fees payable pursuant to Section 2.03, the Borrower shall fail to pay any
such fee when due and two Business Days shall have elapsed from the Borrower’s
receipt of notice of such nonpayment from the Administrative Agent or any
Lender; or

 

(b) Any representation or warranty made by the Borrower herein or pursuant to
this Agreement or any Note (including without limitation in any certificate of
the Borrower delivered pursuant hereto) shall prove to have been incorrect in
any material respect when made or deemed made; or

 

(c) The Borrower shall fail to perform any term, covenant or agreement contained
in the first sentence of Section 2.07(b), Section 5.01(a)(iv), 5.01(f) or 5.02
on its part to be performed or observed; or

 

(d) The Borrower shall fail to perform any term, covenant or agreement contained
in this Agreement (except those described in clauses (a) and (c) above) and such
failure shall continue for 30 days; or

 

(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Borrower or any of its Principal Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of the Borrower or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

 

(f) The Borrower or any of its Principal Subsidiaries shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver,

 

CREDIT AGREEMENT

 

- 34 -



--------------------------------------------------------------------------------

liquidator, assignee, trustee, sequestrator or other similar official of the
Borrower or such Principal Subsidiary or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action in furtherance of any of the foregoing; or

 

(g) (A) The Borrower or any of its Principal Subsidiaries shall fail to make any
payment in respect of Indebtedness when due (whether by scheduled maturity,
required prepayment, acceleration or otherwise) if the aggregate amount of such
payment is $25,000,000 or more, or (B) any breach, default or event of default
shall occur and be continuing (and applicable grace and notice periods shall
have expired) under any agreement or indenture relating to any Indebtedness in
an aggregate amount of $25,000,000 or more, and, except in the case of financial
covenant defaults, the maturity of any such Indebtedness has been accelerated in
accordance with the terms thereof; or

 

(h) (A) Any Termination Event shall occur, or (B) any Plan shall incur an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or (C) the Borrower or any member
of its ERISA Controlled Group shall fail to pay when due an amount which it
shall have become liable to pay to the PBGC, any Plan or a trust established
under Title IV of ERISA, or (D) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that an ERISA Plan must
be terminated or have a trustee appointed to administer any ERISA Plan, or
(E) the Borrower or a member of its ERISA Controlled Group suffers a partial or
complete withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
or (F) a proceeding shall be instituted against the Borrower or any member of
its ERISA Controlled Group to enforce Section 515 of ERISA, or (G) any other
event or condition shall occur or exist with respect to any Plan, if such
events, transactions or conditions set forth in clauses (A) through (G) above
could singly or in the aggregate be reasonably expected to have a Material
Adverse Effect; or

 

(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against the
Borrower or any of its Principal Subsidiaries which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against the Borrower or any such Principal Subsidiary,
exceeds $25,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all Advances, the Notes, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon all
Advances, the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the case of any of the Events of Default specified in
clauses (e) or (f) above with respect to the Borrower, (A) the obligation of
each

 

CREDIT AGREEMENT

 

- 35 -



--------------------------------------------------------------------------------

Lender to make Advances shall automatically be terminated and (B) the Advances,
the Notes, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (vi) shall incur no liability under or in respect of
this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties; and (vii) shall be deemed not
to have knowledge of

 

CREDIT AGREEMENT

 

- 36 -



--------------------------------------------------------------------------------

any Default (other than a failure to pay any principal or interest on the due
date therefor) unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender.

 

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note or Notes issued to it, Citibank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Citibank in
its individual capacity. Citibank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Citibank were not
the Administrative Agent and without any duty to account therefor to the
Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of their Commitments, as then or most recently in
effect, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement and the Notes, or any action taken or omitted by the Administrative
Agent under this Agreement and the Notes, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

 

CREDIT AGREEMENT

 

- 37 -



--------------------------------------------------------------------------------

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, which shall be (i) a
Lender or (ii) if no Lender shall accept appointment as the Administrative Agent
within 30 days after such resignation or removal, any other Person, which
Person, so long as no Default shall have occurred and be continuing, shall be
reasonably acceptable to the Borrower. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be (i) a
Lender or (ii) any other Person, which Person, so long as no Default shall have
occurred and be continuing, shall be reasonably acceptable to the Borrower. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, or in the case of Section 2.13 and any
Uncommitted Note, the Borrower and the Lender to which such Note is payable, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that the written consent of
the Borrower and all the Lenders shall be required in order to amend or waive
any provision of the Agreement or the Notes other than Section 2.13 which would
have the effect of (a) a reduction in principal, interest or fees payable to the
Lenders under this Agreement or the Committed Notes, (b) the postponement of any
date fixed for the payment of any principal, interest or fees under this
Agreement or the Committed Notes, (c) an increase in the Commitments,
(d) amending or waiving compliance with the last sentence of Section 2.01(a),
Section 2.08, Section 8.05 or this Section 8.01, or (e) amending the definition
of Required Lenders; and provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement, and provided, further, that the
Commitment of any Lender shall not be extended without the prior written consent
of such Lender.

 

CREDIT AGREEMENT

 

- 38 -



--------------------------------------------------------------------------------

SECTION 8.02. Notices, etc. (a) Subject to clauses (b) through (f) of this
Section 8.02, all notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at 1000 Stanley Drive, New
Britain, Connecticut 06053, Attention: Secretary, telecopy no. 860-827-3911,
with a copy to Craig A. Douglas, Treasurer, at the same address and telecopy
no. 860-827-3886; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance or accession
agreement pursuant to which it became a Lender; and if to the Administrative
Agent, at its address at 2 Penns Way, Suite 200, New Castle, Delaware 19720,
Attention: Bank Loans Syndication, telecopy no. 302-894-6120; or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement,
(iv) relates to a request for an increase in the Commitments, or to a reduction
or termination of the Commitments, or (v) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
Borrowing thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Agreement but only to the extent requested by the Administrative Agent.

 

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT

 

CREDIT AGREEMENT

 

- 39 -



--------------------------------------------------------------------------------

OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to this Agreement in
any other manner specified herein.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses; Breakage Indemnification. (a) The Borrower
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, counsel fees and expenses reasonably incurred), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the Notes and the other documents delivered
hereunder and (ii) the Administrative Agent and each Lender in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 8.04(a).

 

CREDIT AGREEMENT

 

- 40 -



--------------------------------------------------------------------------------

(b) If any payment, prepayment or conversion of any Eurodollar Rate Advance or a
Fixed Rate Advance is made by the Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Advance, as a result
of acceleration of the maturity of the Advances and the Notes pursuant to
Section 6.01 or for any other reason other than in connection with
Section 2.02(c), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Advance.

 

(c) The Borrower agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Borrower or any Subsidiary of the Borrower of
another Person or one or more businesses of another Person (whether by means of
a stock purchase, asset acquisition or otherwise), whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Borrower agrees
not to assert any claim against any Indemnified Party on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances.

 

SECTION 8.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Committed Advances owing to it (other than pursuant
to Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share
of payments on account of the Committed Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Committed Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of

 

CREDIT AGREEMENT

 

- 41 -



--------------------------------------------------------------------------------

(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 8.05 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

SECTION 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and the Lenders and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or obligations hereunder or under any Note or any
interest herein or therein (other than as permitted by Section 5.02(b)) without
the prior written consent of the Lenders.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
and the Committed Advances owing to it and the Committed Note or Notes held by
it); provided, however, that (i) each such assignment (other than assignment to
an affiliate of such Lender) shall require the prior written consent of the
Borrower, which consent shall not be unreasonably withheld or delayed, and which
consent of the Borrower shall not be required if an Event of Default exists,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any right to make
Uncommitted Advances, Uncommitted Advances owing to it and Uncommitted Notes),
(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance (which shall include the agreement of the assignee
party to such assignment, for the benefit of the Borrower, to be bound by the
terms and provisions of this Agreement to the same extent as if it were an
original party hereto), together with any Committed Note subject to such
assignment and the assignor or assignee shall pay to the Administrative Agent a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

CREDIT AGREEMENT

 

- 42 -



--------------------------------------------------------------------------------

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

 

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Committed Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit G
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower. In the case of any Lender that holds a Committed Note, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in simultaneous
exchange for the surrendered Committed Note a new Committed Note to the order of
such assignee in an amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment hereunder, a new Committed Note to the order of the assigning Lender
in an amount equal to the Commitment retained by it hereunder. Such new
Committed Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Committed Note or Notes, shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of Exhibit H-2. Such Assignment and Acceptance
shall be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Person as a Lender and the resulting
adjustment of the Commitments, if any, arising from such assignment of
Commitments to such Person.

 

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and

 

CREDIT AGREEMENT

 

- 43 -



--------------------------------------------------------------------------------

addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) Each Lender may sell participations to one or more banks or other financial
institutions, or other entities engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of their business, in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and the Note or Notes
held by it); provided that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the Borrower for the
performance of such obligations, (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) such participant’s right to consent to
any modification, waiver or release of any of the provisions of this Agreement
shall be limited to the right to consent to (A) any reduction in principal,
interest or fees payable to such Lender under this Agreement, (B) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement and (C) any amendments to the foregoing clauses
(A) and (B).

 

SECTION 8.08. Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that the actual or proposed assignee or participant shall
have agreed prior to any such disclosure to preserve the confidentiality of any
confidential information relating to the Borrower received by it from such
Lender or the Borrower.

 

(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or 8.04 or would otherwise result in
an increase in the Borrower’s obligations.

 

(c) Anything in this Section 8.08 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its rights to payment of the
Advances owing to it hereunder to any Federal Reserve Bank (and its transferees)
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any applicable Operating Circular issued by such
Federal Reserve Bank. No such assignment shall have the effect of releasing such
Lender from its obligations hereunder.

 

CREDIT AGREEMENT

 

- 44 -



--------------------------------------------------------------------------------

SECTION 8.09. Withholding. If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Borrower and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each Person
which delivers to the Borrower a Form W-8BEN or W-8ECI pursuant to the preceding
sentence further undertakes to deliver to each of the Borrower and the
Administrative Agent two further copies of Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and such
extensions or renewals thereof as may reasonably be requested by the Borrower or
the Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Person is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Person from duly completing and delivering any such form with
respect to it and such Person advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form
W-8BEN, establishing an exemption from United States backup withholding tax.

 

SECTION 8.10. Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.

 

SECTION 8.11. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 8.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be

 

CREDIT AGREEMENT

 

- 45 -



--------------------------------------------------------------------------------

an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 8.13. Submission to Jurisdiction. The Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the Notes. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and a claim that
such proceeding brought in such a court has been brought in an inconvenient
forum.

 

SECTION 8.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

CREDIT AGREEMENT

 

- 46 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.

 

THE STANLEY WORKS By  

/s/ Craig A. Douglas

--------------------------------------------------------------------------------

Name:   Craig A. Douglas Title:   V.P. and Treasurer

 

CREDIT AGREEMENT

 

- 47 -



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Administrative Agent and as Lender

By  

/s/ Carolyn A. Kee

--------------------------------------------------------------------------------

Name:   Carolyn A. Kee Title:   Vice President

 

CREDIT AGREEMENT

 

- 48 -



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By

 

/s/ CHRISTOPHER M. AITKIN

--------------------------------------------------------------------------------

Name:

  Christopher M. Aitkin

Title:

 

Associate Director Banking Products

Services, US

By

 

/s/ JOSELIN FERNANDES

--------------------------------------------------------------------------------

Name:

  Joselin Fernandes

Title:

 

Associate Director Banking Products

Services, US

 

CREDIT AGREEMENT

 

- 49 -



--------------------------------------------------------------------------------

WILLIAM STREET CREDIT CORPORATION

By

 

/s/ Mark Walton

--------------------------------------------------------------------------------

Name:

  Mark Walton

Title:

  Assistant Vice President

 

CREDIT AGREEMENT

 

- 50 -



--------------------------------------------------------------------------------

SCHEDULE I

 

ADDRESS AND APPLICABLE LENDING OFFICES

 

Name of Lenders and Addresses

For Notices

--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending

Office

--------------------------------------------------------------------------------

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

  

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

  

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

Attn: Bank Loans

Syndication

Fax: (302) 894-6120

  

Attn: Bank Loans

Syndication

Fax: (302) 894-6120

  

Attn: Bank Loans

Syndication

Fax: (302) 894-6120

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

  

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

  

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Primary Contact:

Tim Costello

Tel: (203) 719-5274

Fax: (203) 719-3888

  

Primary Contact:

Tim Costello

Tel: (203) 719-5274

Fax: (203) 719-3888

  

Primary Contact:

Tim Costello

Tel: (203) 719-5274

Fax: (203) 719-3888

Secondary Contact:

David Vitti

Tel: (203) 719-5969

Fax: (203) 719-3888

  

Secondary Contact:

David Vitti

Tel: (203) 719-5969

Fax: (203) 719-3888

  

Secondary Contact:

David Vitti

Tel: (203) 719-5969

Fax: (203) 719-3888

William Street Credit Corporation

30 Hudson Street - 17th floor

Jersey City, NJ 07302

  

William Street Credit Corporation

1 New York Plaza, 48th Floor

New York, NY 10004

  

William Street Credit Corporation

1 New York Plaza, 48th Floor

New York, NY 10004

E-mail: ficc-lstops-ny@gs.com

Fax: (212) 357-4597/

        (212) 428-1022

  

Primary Contact: Mark Walton

Tel: (917) 343-5303

Fax: (212) 428-1360

  

Primary Contact: Mark Walton

Tel: (917) 343-5303

Fax: (212) 428-1360

 

SCHEDULE I

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE I (cont’d)

 

LENDERS AND COMMITMENTS

 

Lenders

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Citibank, N.A.

   $ 150,000,000.00

UBS Loan Finance LLC

   $ 150,000,000.00

William Street Credit Corporation

   $ 150,000,000.00

TOTAL

   $ 450,000,000.00

 

SCHEDULE I

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A-1

 

RATE REQUEST

 

Citibank, N.A., as Reference Bank

  under the Credit Agreement

  referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Credit Agreement, dated as of
November 2, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined) among the undersigned, certain Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders and hereby requests notification
from you pursuant to Section 2.02(a) thereof of the Eurodollar Rate which is
applicable to the Committed Advance to be made (or converted or continued) on
                     , 200   in the principal amount of $             with the
Interest Period of      months.

 

        Very truly yours,         The Stanley Works            

By

 

 

--------------------------------------------------------------------------------

           

Name:

               

Title:

   

--------------------------------------------------------------------------------

           

TO BE COMPLETED AND RETURNED BY REFERENCE BANK:

           

The rate requested above, determined as required by determined as required by
the Credit Agreement, is     .

                    CITIBANK, N.A., as Reference Bank             By  

 

--------------------------------------------------------------------------------

                Authorized Officer

 

A1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

NOTICE OF BORROWING

 

Citibank, N.A., as Administrative Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Credit Agreement, dated as of
November 2, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Committed Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such
Committed Borrowing (the “Proposed Committed Borrowing “) as required by
Section 2.02(b) of the Credit Agreement:

 

(i) The Business Day of the Proposed Committed Borrowing is              ,
200   .

 

(ii) The Type of Advances comprising the Proposed Committed Borrowing is [Base
Rate] [Eurodollar Rate].

 

(iii) The aggregate amount of the Proposed Committed Borrowing is $            .

 

[(iv)] The Initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Committed Borrowing is      month[s]].

 

[(v) The proceeds of the Proposed Committed Borrowing are to be used to buy or
carry Margin Stock, and attached hereto are the certificates required pursuant
to Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 and
Form G-3.]*

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Committed Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Committed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

 

--------------------------------------------------------------------------------

* if applicable

 

A2-1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Committed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Very truly yours, The Stanley Works By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A2-2



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Citibank, N.A., as Administrative Agent for

  the Lenders parties to the Credit Agreement

  referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Credit Agreement, dated as of
November 2, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
pursuant to Section 2.04(b) of the Credit Agreement that the undersigned hereby
elects to [convert][continue] the Committed Borrowing consisting of [Base
Rate][Eurodollar Rate] Advances:

 

(i) which is in the amount of $             ;

 

(ii) which, in the case of a Committed Borrowing consisting of Eurodollar Rate
Advances, has an Interest Period of      month(s);1 and

 

(iii) which was borrowed (or previously converted or continued) on             ,
200_.

 

Such [conversion][continuation] shall become effective on              , 200   ,
at which time such Advances shall be [converted into][continued as] [Base
Rate][Eurodollar Rate] Advances:

 

(i) which is in the amount of $             ;2 and

 

--------------------------------------------------------------------------------

1 Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances

2 Omit clause (i) if conversion or continuation is for entire amount of
Committed Borrowing.

 

B-1



--------------------------------------------------------------------------------

(ii) which has an Interest Period of      month(s)3.

 

 

Very truly yours, The Stanley Works By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

--------------------------------------------------------------------------------

3 Omit clause (ii) if conversion is into Base Rate Advance.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF QUOTE REQUEST

 

[Date]

 

Citibank, N.A., as Administrative Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Credit Agreement, dated as of
November 2, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice
pursuant to Section 2.13 of the Credit Agreement that the undersigned hereby
requests offers to make an Uncommitted Borrowing under the Credit Agreement, and
in that connection sets forth the terms on which such Borrowing (the “Proposed
Uncommitted Borrowing”) is requested to be made4:

 

(i) The Business Day of the Proposed Uncommitted Borrowing is
                    , 200  .

 

(ii) The proposed aggregate amount of the Proposed Uncommitted Borrowing is
$            .

 

(iii) The duration of the proposed Interest Period for the Proposed Uncommitted
Borrowing is     .

 

(iv) The Type of Proposed Uncommitted Borrowing is [Fixed Rate] [Floating Rate].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Uncommitted Borrowing:

 

--------------------------------------------------------------------------------

4 Information required for a Borrowing may be repeated as necessary if more than
one Borrowing is being requested in one Form of Quote Request.

 

C-1



--------------------------------------------------------------------------------

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Uncommitted Borrowing
on the same day and to the application of the proceeds therefrom, as though made
on and as of such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Uncommitted Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Very truly yours, The Stanley Works By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF QUOTE

 

[Date]

 

THE STANLEY WORKS

1000 Stanley Drive

New Britain, CT 06050

 

Re: Credit Agreement dated as of November 2, 2005 among The Stanley Works,
certain Lenders parties thereto, and Citibank, N.A., as Administrative Agent for
said Lenders (as amended, modified or supplemented from time to time, the
“Credit Agreement”)

 

Ladies and Gentlemen:

 

The undersigned, [Name of Lender], refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
undersigned hereby makes [a] Quote[s] pursuant to Section 2.13 of the Credit
Agreement, in response to the Quote Request made by the Borrower on
                     , and in response thereto, sets forth below the terms on
which such Quote[s] [is] [are] made:

 

(i) The principal amount of the Uncommitted Advance is $             .

 

(ii) The Type of Uncommitted Advance is [Fixed Rate] [Floating Rate].

 

(iii) The Floating Rate Margin in the case of a Floating Rate Advance, or the
Fixed Rate in the case of a Fixed Rate Advance, is         .5

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Quote in accordance with Section 2.13(d) of
the Credit Agreement.

 

 

Very truly yours, [NAME OF LENDER] By  

 

--------------------------------------------------------------------------------

Name:     Title:    

--------------------------------------------------------------------------------

5 Clauses (i) through (iii) should be repeated as to each additional offer being
made.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF ACCEPTANCE

 

[Date]

 

Citibank, N.A., as Administrative Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Re: Credit Agreement, dated as of November 2, 2005 (as amended, modified or
supplemented from time to time, the “Credit Agreement”) among the undersigned,
certain Lenders parties thereto, and Citibank, N.A., as Administrative Agent for
said Lenders

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. In accordance
with Section 2.13 of the Credit Agreements, we have received [a] Quote/Quotes in
connection with our Quote Request, dated     , for [an] Uncommitted Borrowing[s]
to occur on                     , and in accordance with Section 2.13(d) of the
Credit Agreement, we hereby accept the following offer/offers for the Interest
Period of [            ]:

 

Principal Amount         Fixed Rate/Floating Rate             Lender

 

 

 

Very truly yours, The Stanley Works By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF OPINION OF COUNSEL TO THE BORROWER

 

November 2, 2005

 

To each of the Lenders listed on

  Schedule I hereto and to

  Citibank, N.A., as Administrative Agent

For the Lenders

 

  Re: The $450,000,000 364-Day Credit Agreement among The Stanley Works, the
Lenders party thereto and Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special counsel to The Stanley Works, a Connecticut corporation
(the “Borrower”) in connection with the negotiation, execution and delivery of
that certain $450,000,000 364-Day Credit Agreement, dated as of the date hereof,
by and among the Borrower, the lenders party thereto (the “Lenders”) and
Citibank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Credit Agreement”).

 

This opinion is being delivered pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used herein and not expressly defined herein have
the definitions specified in the Credit Agreement.

 

In addition to the Credit Agreement, we have examined originals, certified
copies or copies otherwise identified as being true copies of the following:

 

  (a) the Restated Certificate of Incorporation of the Borrower, dated
September 11, 1998, filed with the Connecticut Secretary of State’s office on
September 15, 1998, certified by the Secretary of the Borrower as of the date
hereof,

 

  (b) the Bylaws of the Borrower as in effect as of the date hereof, as
certified by the Secretary of the Borrower as of the date hereof;

 

  (c) the resolutions duly adopted at a meeting of the Board of Directors of the
Borrower on October 25, 2005 authorizing, among other things, the execution,
delivery and performance by the Borrower of the Credit Agreement and the
transactions contemplated thereby;

 

  (d) the Certificate of Legal Existence of the Borrower as of October 27, 2005
issued by the Connecticut Secretary of State;



--------------------------------------------------------------------------------

Citibank, N.A.

November 2, 2005

Page 2

 

  (e) the Certificate of the General Counsel of the Borrower, dated as of the
date hereof, a copy of which is attached hereto as Exhibit A (the “Borrower’s
Certificate”);

 

  (f) a copy of the Borrowers Annual Report on Form 10-K for the year ended
January 1, 2004 (the “Form 10-K”) filed with the Securities and Exchange
Commission;

 

  (g) a copy of the Borrower’s Quarterly Report on Form 10-Q for the period
ended July 2, 2005 filed with the Securities and Exchange Commission; and

 

  (h) copies of the Borrower’s Current Reports on Form 8-K, dated as of
August 22, 2005, September 16, 2005 and October 14, 2005.

 

In addition, we have examined originals or copies authenticated to our
satisfaction of such corporate records, certificates of officers and other
representatives of the Borrower and public officials, and other documents as we
have deemed relevant or necessary in connection with our opinions set forth
herein. As to questions of fact material to such opinions we have relied upon
the representations of the Borrower set forth in the Credit Agreement,
certificates of officers and other representatives of the Borrower and factual
information we have obtained from such other sources as we have deemed
reasonable. We have assumed without investigation that there has been no
relevant change or development between the dates as of which the information
cited in the preceding sentence was given and the date of this letter. We have
not independently verified the accuracy of the matters set forth in the written
statements or certificates upon which we have relied, nor have we undertaken any
lien, suit or judgment searches or searches of court dockets in any
jurisdiction. For purposes of the opinions in paragraph 1 we have relied
exclusively upon certificates issued by governmental authorities in the relevant
jurisdictions, and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by those certificates.

 

We have assumed: (i) the genuineness and authenticity of all documents examined
by us and all signatures thereon, and the conformity to originals of all copies
of all documents examined by us; (ii) that the execution, delivery and/or
acceptance of the Credit Agreement has been duly authorized by all action,
corporate or otherwise, necessary by the parties to the Credit Agreement other
than the Borrower (those parties other than the Borrower are hereinafter
collectively referred to as the “Other Parties”); (iii) the legal capacity of
all natural persons executing the Credit Agreement; (iv) that each of the Other
Parties has satisfied those legal requirements that are applicable to it to the
extent necessary to make the Credit Agreement enforceable against it; (v) that
the Credit Agreement constitutes a valid and binding obligation of the Other
Parties and is enforceable against the Other Parties in accordance with its
terms; (vi) that each of the Other Parties has complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Credit Agreement; (vii) that the Credit Agreement accurately
describes and contains the mutual understandings of the parties, and that there
are no oral or written statements or agreements or usages of trade or courses of
prior dealings among the parties that would modify, amend or vary any of the
terms of the Credit Agreement ; (viii) that the Other Parties will act in
accordance with, and will refrain from taking



--------------------------------------------------------------------------------

Citibank, N.A.

November 2, 2005

Page 3

 

any action that is forbidden by, the terms and conditions of the Credit
Agreement; (ix) that the constitutionality or validity of a relevant statute,
rule, regulation or agency action is not in issue; (x) that all agreements other
than the Credit Agreement with respect to which we have provided advice in our
letter or reviewed in connection with our letter would be enforced as written;
(xi) that there has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence; and (xii) that each of the Other Parties and
any agent acting for it in connection with the Credit Agreement has acted
without notice of any defense against the enforcement of any rights created by,
or adverse claim to any property transferred pursuant to, the Credit Agreement.

 

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our reliance and assumptions cited in the two
preceding paragraphs are unwarranted or that any information supplied in this
letter is incorrect.

 

As used in this opinion with respect to any matter, the qualifying phrases “to
the best of our knowledge” and “our actual knowledge” and any similar phrase
means the conscious awareness of facts or other information by: (i) the lawyer
signing this opinion; and (ii) any lawyer who has had active involvement in
negotiating or preparing the Credit Agreement or preparing this opinion. In this
regard, we have not made any special review or investigation in connection with
rendering any opinion so qualified.

 

Based on the foregoing, and in reliance thereon, and subject to the
qualifications, limitations and exceptions stated herein, we are of the opinion,
having due regard for such legal considerations as we deem relevant, that:

 

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Connecticut.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the consummation of the transaction contemplated thereby are
within the power and authority of the Borrower and have been duly authorized by
all necessary proceedings under the organizational documents of the Borrower,
and did not and do not (i) violate or conflict with any provision of the
organizational documents of the Borrower, (ii) violate or conflict with any law,
rule or regulation of any governmental authority applicable to the Borrower,
(iii) require the Borrower to obtain any approval, consent or waiver of, or make
any filing with, any governmental agency or body (other than approvals, consents
or waivers already obtained or filings already made), (iv) require the consent
or authorization of, or approval by, or notice to, any party to any material
contract or agreement of which we have knowledge to which the Borrower is a
party, except for such consents, authorizations, approvals or notices that
(assuming the power and authority of the consenting entity and the authority and
capacity of the person signing on its behalf) have been obtained or made, or
(v) violate or conflict with any judgment, order or decree of which we have
knowledge to which the Borrower is a party or by which any of its assets or
properties is bound.



--------------------------------------------------------------------------------

Citibank, N.A.

November 2, 2005

Page 4

 

3. The Credit Agreement has been duly executed and delivered by the Borrower;
and the Credit Agreement constitutes the legal, valid and binding obligations of
the Borrower, enforceable against it in accordance with its terms.

 

4. The Borrower is not (a) an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended, or (b) a “holding company”, or a “subsidiary company” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

Our opinions as herein expressed are subject to the following qualifications and
limitations:

 

(1) Since we do not represent the Borrower on a regular basis, we have assumed
the accuracy of the description of the Borrower’s business set forth in the Form
10-K.

 

(2) Our opinions are subject to the effect of Federal and state bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance and
other laws relating to or affecting the rights of creditors generally (or
affecting the rights of only creditors of specific types of debtors), with
respect to which we express no opinion.

 

(3) Our opinions are subject to limitations imposed by general principles of
equity and public policy upon (i) the enforceability of any of the remedies,
covenants or other provisions of the Credit Agreement, including, without
limitation, any rights to contribution or indemnification, concepts of
materiality, good faith and fair dealing, and (ii) the availability of
injunctive relief or other equitable remedies, and are subject to the
application of principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity).

 

(4) Our opinions are subject to the effect of the rules of law that:

 

  a. limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, (i) the obligations of good faith, fair dealing,
diligence and reasonableness, (ii) statutory or regulatory rights, except to the
extent that the statute or regulation explicitly allows waivers; and
(iii) unknown future defenses;

 

  b. provide that choice of law (unless the monetary thresholds set forth in the
General Obligations Laws of the State of New York have been satisfied), forum
selection and jury waiver clauses in contracts are not necessarily binding;

 

  c. provide a time limitation after which a remedy may not be enforced;



--------------------------------------------------------------------------------

Citibank, N.A.

November 2, 2005

Page 5

 

  d. limit the enforceability of provisions releasing, exculpating or exempting
a party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct, unlawful conduct, or violation of
public policy;

 

  e. may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 

  f. govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;

 

(5) We express no opinion with respect to the enforceability of provisions for
late charges.

 

(6) We express no opinion with respect to the enforceability of any provisions
in the Credit Agreement: (i) purporting to create or waive an agency or
attorney-in-fact relationship; or (ii) prohibiting oral amendment or waiver or
limiting the effect of a course of dealings between the parties.

 

(7) We express no opinion as to the laws of any jurisdiction other than the
corporate laws of the State of Connecticut, the laws of the State of New York
and the federal laws of the United States of America.

 

This opinion is rendered on the date hereof, and we have no continuing
obligation hereunder to inform you of changes of law or fact subsequent to the
date hereof or facts of which we have become aware after the date hereof.

 

This opinion is solely for your benefit and may not be furnished to, or relied
upon by, any other person or entity without the express prior written consent of
the undersigned. This opinion is limited to the matters set forth herein, and no
opinion may be inferred or implied beyond the matters expressly stated in this
letter.

 

Very truly yours,

 

SONNENSCHEIN NATH & ROSENTHAL LLP



--------------------------------------------------------------------------------

EXHIBIT A

 

BORROWER’S CERTIFICATE

 

October     , 2005

 

I, Bruce H. Beatt, am the General Counsel of The Stanley Works (the “Borrower”).
I understand that, pursuant to Section 3.01(d) of that certain 364 Day Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), among the
Borrower, the lenders party thereto (the “Lenders”) and Citibank, N.A., as
administrative agent for the Lenders, Sonnenschein Nath & Rosenthal LLP is
relying upon this certificate and the statements made herein in rendering
certain legal opinions. Capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Credit Agreement.

 

With regard to the foregoing, on behalf of the Borrower, I certify that:

 

1. Based solely and exclusively on conversations with Craig A. Douglas,
Treasurer of the Borrower:

 

a. The value of all securities owned by the Borrower (excluding those by
majority-owned Subsidiaries of the Borrower) does not exceed ten percent
(10%) of the value of the Borrower’s total assets;

 

b. Less than twenty-five percent (25%) of the assets of the Borrower on a
consolidated basis and on an unconsolidated basis consist of the margin stock
(as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System); and

 

c. The Borrower is primarily engaged, directly or through a wholly-owned
Subsidiary or Subsidiaries, in a business of businesses other than that of
investing, reinvesting, owning, holding or trading in securities and is not
engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Borrower’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.

 

2. Based solely and exclusively on a certain Statement by Holding Company
Claiming Exemption Under Rule U-3A-2 form the Provisions of the Public Utility
Holding Company Act of 1935 (the “Act”), filed by the Borrower with the United
States Securities and Exchange Commission on February 27, 2004 (Accession Number
0000093556-04-000056), the Borrower is exempt from the provisions of the Act.

 

3. Based solely and exclusively on interviews of the officers of the Borrower
responsible for its financing activities and the lawyers under my supervision,
the execution, delivery and performance by the Borrower of any of its
obligations under the Credit Agreement does not and will not require the
Borrower to obtain any approval, consent or waiver of, or make any filing with,
any governmental agency or body (other than approvals, consents or waivers
already obtained or filings already made), require the consent or authorization
of, or approval by, or notice to, any party to any material contract or
agreement to which the Borrower is a party, except for such consents,
authorizations, approvals or notices that (assuming the power and

 

F-6



--------------------------------------------------------------------------------

authority of the consenting entity and the authority and capacity of the person
signing on its behalf) have been obtained or made, or violate or conflict with
any judgment, order or decree to which the Borrower is a party or by which any
of its assets or properties is bound.

 

In Witness Whereof, I have executed this certificate as of October     , 2005.

 

By:  

 

--------------------------------------------------------------------------------

Name:   Bruce H. Beatt Title:   Vice President, General Counsel and Secretary

 

F-7



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of November 2, 2005 (as
amended or modified from time to time, the “Credit Agreement”) among The Stanley
Works, a Connecticut corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement) and Citibank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”). Terms defined in the Credit Agreement are
used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Uncommitted Advances and Uncommitted Notes)
equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Uncommitted Advances and Uncommitted Notes). After giving effect to
such sale and assignment, the Assignee’s Commitment and the amount of the
Committed Advances owing to the Assignee will be as set forth on Schedule 1
hereto.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Committed Note held by the Assignor and requests that the
Administrative Agent exchange such Committed Note for a new Committed Note
payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Committed Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that

 

G-1



--------------------------------------------------------------------------------

by the terms of the Credit Agreement are required to be performed by it as a
Lender; (v) agrees, for the benefit of the Borrower, that it will be bound by
the terms and provisions of the Credit Agreement to the same extent as if it
were an original party thereto; and (vi) attaches any U.S. Internal Revenue
Service forms required under Section 8.09 of the Credit Agreement.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Committed Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
facility fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Committed Notes for periods prior to the Effective Date directly between
themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

By  

 

--------------------------------------------------------------------------------

Name:     Title:     By  

 

--------------------------------------------------------------------------------

Name:     Title:     By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

G-2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

 

Percentage interest assigned:

                    %

Assignee’s Commitment:

   $                  

Aggregate outstanding principal amount of Committed Advances assigned:

   $                  

Principal amount of Committed Note payable to Assignee:

   $                  

Principal amount of Committed Note payable to Assignor:

   $                  

Effective Date6 :

                       , 200    

 

[NAME OF ASSIGNOR],
as Assignor

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Dated:                     , 200  

[NAME OF ASSIGNEE],
as Assignee

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Dated:                     , 200  

--------------------------------------------------------------------------------

6 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

G-3



--------------------------------------------------------------------------------

Domestic Lending Office:

[Address]

 

Eurodollar Lending Office:

[Address]

 

Accepted this              day of                     , 200   Citibank, N.A., as
Administrative Agent By  

 

--------------------------------------------------------------------------------

Name:     Title:     [Approved this              day of                     ,
200   The Stanley Works By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H-1

 

PROMISSORY NOTE

(Committed Advances)

 

$                     Dated:                             

 

FOR VALUE RECEIVED, the undersigned, The Stanley Works, a Connecticut
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the principal sum of $                  or, if less, the
aggregate principal amount of all Committed Advances made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below outstanding on the
Termination Date, and such amount shall be paid on or prior to the Termination
Date as provided in the Credit Agreement referred to below.

 

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

 

The Borrower promises to pay interest on the principal amount of each Committed
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement referred to below.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 2 Penns Way, Suite 200,
New Castle, Delaware 19720, in same day funds. Each Committed Advance made by
the Lender to the Borrower and the maturity thereof, and all payments made on
account of the principal amount thereof, shall be recorded by the Lender and,
prior to any transfer hereof, endorsed on the grid attached hereto which is a
part of this Promissory Note, which recordation shall be conclusive and binding
absent manifest error but the failure to make such recording shall not have any
effect on the Lender’s rights hereunder.

 

This Promissory Note is one of the Committed Notes referred to in, and is
entitled to the benefits of, the Credit Agreement dated as of November 2, 2005
(as amended, modified or supplemented from time to time, the “Credit Agreement),
among the Borrower, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Administrative Agent for the Lender and such other lenders.
The Credit Agreement, among other things, (i) provides for the making of
Committed Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Committed Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

H1-1



--------------------------------------------------------------------------------

THE STANLEY WORKS By  

 

--------------------------------------------------------------------------------

Name:     Title:     By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

H1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

 

PROMISSORY NOTE

(Uncommitted Advances)

 

$                     Dated:                             

 

FOR VALUE RECEIVED, the undersigned, The Stanley Works, a Connecticut
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the aggregate principal amount of all Uncommitted
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below and such amount shall be paid in the amounts and on the dates
provided in the Credit Agreement referred to below.

 

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

 

The Borrower promises to pay interest on the principal amount of each
Uncommitted Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement referred to below.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, for the account of the
Lender, at 2 Penns Way, Suite 200, New Castle, Delaware 19720, in same day
funds. Each Uncommitted Advance made by the Lender to the Borrower and the
maturity thereof, and all payments made on account of the principal amount
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is a part of this Promissory Note,
which recordation shall be conclusive and binding absent manifest error but the
failure to make such recording shall not have any effect on the Lender’s rights
hereunder.

 

This Promissory Note is one of the Uncommitted Notes referred to in, and is
entitled to the benefits of, the Credit Agreement dated as of November 2, 2005
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Administrative Agent for the Lender and such
other Lenders. The Credit Agreement, among other things, (i) provides for the
making of Uncommitted Advances by the Lender to the Borrower from time to time,
the indebtedness of the Borrower resulting from each such Uncommitted Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

H2-1



--------------------------------------------------------------------------------

THE STANLEY WORKS By  

 

--------------------------------------------------------------------------------

Name:     Title:     By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

H2-2